 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL D. KANE,                                    Case No.: 19cv1354-WQH-MDD
12                                     Petitioner,
                                                         ORDER REOPENING CASE AND
13   v.                                                  SETTING BRIEFING SCHEDULE
14   JOSIE GASTELO, Warden,
15                                   Respondent.
16
17         On July 19, 2019, Petitioner, proceeding pro se, submitted a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1). The Court dismissed this
19   case without prejudice because Petitioner failed to satisfy the filing fee requirement.
20   Petitioner was instructed that to have this case reopened he had to either pay the $5.00
21   filing fee or to submit adequate proof of his inability to pay the fee no later than
22   September 30, 2019. (ECF No. 2).
23         On September 19, 2019, Petitioner filed a motion to proceed in forma pauperis
24   which the Court granted on September 24. 2019. (ECF Nos. 3, 4.) Based on this Court’s
25   review of the Petition, the Court ORDERS that this case be reopened.
26   //
27   //
28

                                                     1
                                                                                  19cv1354-WQH-MDD
 1          Further, in accordance with Rule 4 of the rules governing petitions for a writ of
 2   habeas corpus and upon a preliminary review of the Petition, IT IS ORDERED that:
 3          1.     The Clerk of this Court shall promptly (a) serve a copy of the Petition and a
 4   copy of this Order on the Attorney General for the State of California, or her authorized
 5   agent; and (b) serve a copy of this Order on Petitioner.
 6          2.     If Respondent contends the Petition can be decided without the Court’s
 7   reaching the merits of Petitioner’s claims (e.g., because Respondent contends Petitioner
 8   has failed to exhaust any state remedies as to any ground for relief alleged in the Petition,
 9   or that the Petition is barred by the statute of limitations, or that the Petition is subject to
10   dismissal under Rule 9 of the Rules Governing § 2254 Cases, or that all of the claims are
11   procedurally defaulted, or that Petitioner is not in custody), Respondent shall file a
12   motion to dismiss pursuant to Rule 4 of the Rules Governing § 2254 Cases no later than
13   December 2, 2019. The motion to dismiss shall not address the merits of Petitioner’s
14   claims, but rather shall address all grounds upon which Respondent contends dismissal
15   without reaching the merits of Petitioner’s claims is warranted. At the time the motion to
16   dismiss is filed, Respondent shall lodge with the Court all records bearing on
17   Respondent’s contention in this regard. A hearing date is not required for the motion to
18   dismiss.
19          3.     If Respondent files a motion to dismiss, Petitioner shall file his opposition, if
20   any, to the motion no later than January 2, 2020. At the time the opposition is filed,
21   Petitioner shall lodge with the Court any records not lodged by Respondent which
22   Petitioner believes may be relevant to the Court’s determination of the motion.
23          4.     Unless the Court orders otherwise, Respondent shall not file a reply to
24   Petitioner’s opposition to a motion to dismiss. If the motion is denied, the Court will
25   afford Respondent adequate time to respond to Petitioner’s claims on the merits.
26          5.     If Respondent does not contend that the Petition can be decided without the
27   Court reaching the merits of Petitioner’s claims, Respondent shall file and serve an
28   answer to the Petition, as well as points and authorities in support of such answer, no

                                                     2
                                                                                    19cv1354-WQH-MDD
 1   later than December 2, 2019. At the time the answer is filed, Respondent shall lodge
 2   with the Court all records bearing on the merits of Petitioner’s claims. The lodgments
 3   shall be accompanied by a notice of lodgment which shall be captioned “Notice of
 4   Lodgment in 28 U.S.C. § 2254 Habeas Corpus Case – To Be Sent to Clerk’s Office.”
 5   Respondent shall not combine separate pleadings, orders or other items into a combined
 6   lodgment entry. Each item shall be numbered separately and sequentially.
 7         6.     Petitioner may file a traverse to matters raised in the answer no later than
 8   January 2, 2020. Any traverse by Petitioner (a) shall state whether Petitioner admits or
 9   denies each allegation of fact contained in the answer; (b) shall be limited to facts or
10   arguments responsive to matters raised in the answer; and (c) shall not raise new grounds
11   for relief that were not asserted in the Petition. Grounds for relief withheld until the
12   traverse will not be considered. No traverse shall exceed ten (10) pages in length absent
13   advance leave of Court for good cause shown.
14         7.     A request by a party for an extension of time within which to file any of the
15   pleadings required by this Order should be made in advance of the due date of the
16   pleading, and the Court will grant such a request only upon a showing of good cause.
17   Any such request shall be accompanied by a declaration under penalty of perjury
18   explaining why an extension of time is necessary.
19         8.     Unless otherwise ordered by the Court, this case shall be deemed submitted
20   on the day following the date Petitioner’s opposition to a motion to dismiss and/or his
21   traverse is due.
22         9.     Every document delivered to the Court must include a certificate of service
23   attesting that a copy of such document was served on opposing counsel (or on the
24   opposing party, if such party is not represented by counsel). Any document delivered to
25   the Court without a certificate of service will be returned to the submitting party and
26   disregarded by the Court.
27         10.    Petitioner shall immediately notify the Court and counsel for Respondent of
28   any change of Petitioner’s address. If Petitioner fails to keep the Court informed of

                                                   3
                                                                                 19cv1354-WQH-MDD
 1   where Petitioner may be contacted, this action will be subject to dismissal for failure to
 2   prosecute.
 3         IT IS SO ORDERED.
 4   Dated: September 25, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                19cv1354-WQH-MDD
